DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/31/2022 does not place the application in condition for allowance.
	The previous objection to the claims are withdrawn due to Applicant’s amendment.
	The previous rejection under 112(b) is withdrawn due to Applicant’s amendment.
	The art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Interpretation
Limitations such as the recitation that the light source produces light, the photovoltaic cells are configured to receive light from the light source to produce electricity, and that the battery is configured
to receive the electricity from the photovoltaic cells to charge the battery are intended use limitations.
Intended use limitations are given weight to the extent that the prior art structure is capable of
performing the intended use. See MPEP §2111.02, 2112.01 and 2114-2115. For compact prosecution,
functional language will be treated alongside structural limitations below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-9, 12-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0234373 to Colby, and further in view of WO2017/160704A1 to Pisharodi (of record).
	Regarding claims 1-3, 5-9, 12-14, 17, and 20, Colby teaches a photovoltaic renewable energy system comprising
an energy converter (Fig. 2B) comprising
a pair of planar photovoltaic cells 130A/120A/140A, 130B/120B/140B (¶0028, 0036; see rectangular cross sections 250 of Fig. 2, ¶0037) configured at a diverging angle to each other to produce a light inlet 260 (¶0033), wherein the pair of planar photovoltaic cells are configured to receive light hν to produce electricity (¶0009)
a battery (within 230) configured to receive the energy from the photovoltaic cells to charge the battery (¶0035, 0055)
an inlet element 210 configured at the light inlet 260 to the pair of planar photovoltaic cells, wherein the inlet element directs light into the light inlet (¶0033)
a cell prism 110 (element 110 is an area formed of transparent solid having a triangular cross-section, ¶0031) configured between the two planar photovoltaic cells and configured to receive light from the inlet element 210 and direct light onto the planar photovoltaic cells, wherein the cell prism is configured to direct light at an orthogonal angle to the planar photovoltaic cells (the reflections of light hν shown in Fig. 1B, for instance, have a component that is in the up-down direction in the frame of that Fig.; that component is orthogonal to the exemplary cells, ¶0032, 0064).
The inlet element 210 is described as being one of many solid elements, such as fibers, lenses, or light pipes, that are capable of directing light (¶0033, 0063 of Colby). While Colby does not specifically recite that the inlet element is an inlet prism, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inlet element as an inlet prism because Pisharodi teaches that prisms (such as 11130 in Fig. 25, ¶0098) are a suitable alternative to other such solid elements for directing light (10040 of Figs. 17, etc., ¶0083).
Colby teaches that the light hν derives from the sun in some embodiments (¶0038, 0052), but does not specifically describe a light source that produces light to be received by the photovoltaic cells. Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a light source (1080 of Figs. 12) that produces light in a photovoltaic renewable energy system, so that the light from the light source may enter an inlet for reception by photovoltaic cells, so that the light source may be used for illumination and supplemental energy generation (¶0071). As such, in the system of modified-Colby, the inlet prism would necessarily be between the light source and the light inlet and be capable of directing light from the light source into the light inlet.
Per claim 2 and 20, modified-Colby teaches the limitations of claim 1. Pisharodi teaches that the light source can comprise light emitting diodes (¶0071).
Per claim 3, modified-Colby teaches the limitations of claim 1. An embodiment of Colby’s system comprises a plurality of pairs of planar photovoltaic cells (Fig. 7, ¶0051). While the plurality of pairs of cells of that embodiment are not configured at a diverging angle to each other in the same was as the embodiment of Fig. 2B of Colby, a skilled artisan would at once envisage an embodiment having the limitations of Fig. 2B. MPEP §2131.02.III. As such, based on the previous reasoning, the system of modified-Colby would be configured so that each pair of planar photovoltaic cells are configured at a diverging angle to each other to produce a light inlet, each comprising an inlet prism configured over the light inlet of each pair of planar photovoltaic cells and each pair of planar photovoltaic cells comprising a cell prism.
Per claim 5, modified-Colby teaches the limitations of claim 3. Pisharodi teaches that the optical elements of that invention can be formed to follow the shape of the inlet they are associated with (for instance, Figs. 4D, 5C, show that an internal element is four-sided  according to the analogous inlet). Therefore a skilled artisan would understand that the inlet prism (11130) of Fig. 25, illustrated as fitting to a circular inlet, can be formed to follow the shape of a rectangular inlet while still having a similar cross-sectional shape. 
A skilled artisan would form the inlet prism of modified-Colby to span over the inlet 260 of Colby. Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inlet prism with a cross-sectional shape similar to that shown in Fig. 25 of Pisharodi, as such modification of shape is within the scope of that reference’s teachings. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). As such, the inlet prism of modified-Colby is triangular in cross-sectional shape (portion 1145 has a triangular cross section in Fig. 25).
Per claim 6, modified-Colby teaches the limitations of claim 5. Colby teaches that the cell prism is triangular in cross-sectional shape (Fig. 2B).
Per claim 7, modified-Colby teaches the limitations of claim 5. While Colby does not specifically teach a housing forming an enclosure around the energy converter, Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a housing (320 of Fig. 5A, 5C) around such an energy converter (¶0055, 0062, 0063). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claim 8, modified-Colby teaches the limitations of claim 7. Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the housing of modified-Colby with reflective interior surface in order to improve light reflection in the energy converter (¶0066).
Per claim 9, modified-Colby teaches the limitations of claim 8. Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include apertures (330 of Fig. 5B) in the housing in order to facilitate draining water or cleaning the system (¶0063). The apertures are not described as light emitting apertures. However, a skilled artisan would understand that such apertures are necessarily capable of emitting light from the housing, as light is intended to be directed into the energy converter inside the housing.
Per claim 12, modified-Colby teaches the limitations of claim 1. While Colby does not specifically teach a housing forming an enclosure around the energy converter, Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a housing (320 of Fig. 5A, 5C) around such an energy converter so that the electrical output of multiple pairs of photovoltaic cells can be harnessed (¶0055, 0062, 0063). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claim 13, modified-Colby teaches the limitations of claim 12. Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the housing of modified-Colby with reflective interior surface in order to improve light reflection in the energy converter (¶0066).
Per claim 14, modified-Colby teaches the limitations of claim 13. Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include apertures (330 of Fig. 5B) in the housing in order to facilitate draining water or cleaning the system (¶0063). The apertures are not described as light emitting apertures. However, a skilled artisan would understand that such apertures are necessarily capable of emitting light from the housing, as light is intended to be directed into the energy converter inside the housing.
Per claim 17, modified-Colby teaches the limitations of claim 1. While Colby does not specifically teach a housing forming an enclosure around the energy converter, Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a housing (320 of Fig. 5A, 5C) around such an energy converter so that the electrical output of multiple pairs of photovoltaic cells can be harnessed (¶0055, 0062, 0063). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Further, Pisharodi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include apertures (330 of Fig. 5B) in the housing in order to facilitate draining water or cleaning the system (¶0063). The apertures are not described as light emitting apertures. However, a skilled artisan would understand that such apertures are necessarily capable of emitting light from the housing, as light is intended to be directed into the energy converter inside the housing.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby and Pisharodi as applied to claim 1 above, and further in view of US PGPub 2005/0229964 to Liao.
Regarding claims 10 and 11, modified-Colby teaches the limitations of claim 1. While Pisharodi teaches that the light source of that reference functions as a street light (¶0071), the references do not teach that the system further comprises a controller that controls when the light source is turned on. Liao teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a controller to control when the light source of modified-Colby is turned on so that the light source may be employed in bad weather (¶0034). While Liao does not specifically teach that the controller controls the lumens produced by the light source, a skilled artisan would understand that an on/off function of a controller is necessarily a function that controls when the lumens produced by the light source, as a light source produces zero lumens when it is turned off and a measurable quantity of lumens when it is turned on.

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726